Citation Nr: 1445657	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Offices (RO), in Cleveland, Ohio, that, in pertinent part, granted service connection for PTSD, with an initial 30 percent disability rating, effective May 31, 2007.  In March 2010, the assigned disability rating for the PTSD was raised to 50 percent, effective as of May 31, 2007.

In September 2012, the Board denied the Veteran's claim of an increased disability rating for PTSD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Upon review, the Court issued a Memorandum Decision in February 2014 that, in pertinent part, vacated the September 2012 Board decision to the extent that it denied a disability rating greater than 50 percent for the service-connected PTSD and remanded the appeal to the Board for further action.  The Court also ordered that the Board consider, in the first instance, the issue of service connection for depressive disorder, both on a direct and secondary basis.  As such, the Board has accepted jurisdiction of this issue, and it has been included among the issues on appeal as captioned above.

The Board notes that in September 2012, the issue of service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disorder, acid reflux, hiatal hernia, and irritable bowel syndrome, to include as secondary to service-connected PTSD, had been remanded for additional development.  This issue has not been re-certified to the Board from the agency of original jurisdiction, therefore, the issue is not yet ripe for adjudication and will not be addressed in this decision.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in the paperless claims files have been reviewed by the Board in adjudicating this claim.

The issue of an initial disability rating in excess of 50 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's depressive disorder is related to the service-connected PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for depressive disorder  have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for depressive  disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014), is necessary. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  § 3.310(a). 

The Veteran asserts that he has depressive disorder that is either manifested as a result of his period of active service, or in the alternative, that is secondary to his service-connected PTSD.  VA examination reports dated in September 2007 show, in pertinent part, that the Veteran had a diagnosis of depressive disorder.  A VA examination report dated in March 2010 shows that the Veteran, in part, was diagnosed with major depressive disorder.  The VA examiner explained that the depressive disorder was likely related to increased PTSD symptoms. 

In view of the foregoing, the Board finds that the requirement for a separate psychiatric disability other than PTSD has been met.  Shedden, 381 F.3d at 1167.  The March 2010 VA examiner's opinion provided the elements needed for service connection on a secondary basis.  Id.  The acquired psychiatric disorder, diagnosed as major depressive disorder was determined to likely be related to the Veteran's service-connected PTSD, and the record supports that the symptoms cannot be separated.  See § 3.310; see also Allen v. Brown, 7 Vet. App. 439; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for depressive disorder on a secondary basis is warranted.  VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Resolving reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for depressive disorder is warranted.


ORDER

Service connection for depressive disorder is granted.



REMAND

The issue of an initial disability rating in excess of 50 percent for service-connected PTSD must be remanded for further development.  Initially, the Board notes that a review of the record contained in the Virtual VA paperless claims file reveals that VA treatment records dated through January 2014 have been added to the record.  This evidence has not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claim, and he has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the issue the assigned disability rating for the service-connected PTSD is inextricably intertwined with the now service-connected depressive disorder, and a decision on the issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); Mittleider, 11 Vet. App. at 182.  Moreover, as it has been more than four years since the most recent VA examination of the Veteran's psychiatric disorder, the Board finds that an updated VA examination is warranted. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for his psychiatric disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall make arrangements for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD (with major depressive disorder), and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.

The examiner is requested to identify the nature, frequency, and severity of all current manifestations of PTSD (with major depressive disorder).  The examiner shall also provide an assessment of functioning.  

The examiner shall also specifically opine on the impact of the Veteran's PTSD (with major depressive disorder) on his social and industrial activities, including his ability to obtain and to maintain any full-time employment.

In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case, that includes consideration of all evidence of record included in both the paper and paperless claims files.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


